Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the examiner whether the beam portion claimed in lines 1 and 2 of claim 24 is the same beam portion claimed in the last lines of claim 21 or a different one. The applicant should clarify this by using ‘the’ instead of ‘a’ to refer to the beam portions in claim 24 if they are the same beam portions to avoid confusion. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 28-29, 32, 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons (US2004/0088944).
For claim 21, Simmons discloses a prefabricated column assembly (figs. 1-2) comprising: a hollow tubular column (19) having a longitudinal axis and at least one face (see illustration below); and a gusset plate assembly comprising a plurality of gusset plate subassemblies connected to the column and including gusset plates extending laterally outward from the column in planes generally parallel to the longitudinal axis of the column, said plurality of gusset plate subassemblies including a first gusset plate subassembly (10) and a second gusset plate subassembly (12), a column portion (fig. 1, 10C) of the first gusset plate subassembly extending across the face of the column and being connected to the column and a column portion of the second gusset plate subassembly (12b) extending across the face of the column and being connected to the column, the column portion of the first gusset plate subassembly being separated from the column portion of the second gusset plate subassembly by a gap (fig. 2, D) extending lengthwise of the column over a full height of the column portions of the first and second gusset plate subassemblies, the first and second gusset plate subassemblies each including a beam portion (10a) extending outward from the face of the column in a direction parallel to the face of the column (although there is a bend, 10a is considered to extend outward from the face of the column since it is integral to 10c, which is adjacent and connected to the face of the column, see illustration below. Moreover, there is a small part of 10c that extends past the face of the column and also meets the limitation, see second figure).

    PNG
    media_image1.png
    413
    461
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    213
    237
    media_image2.png
    Greyscale


            For claim 22, Simmons discloses that the gap between the column portion of the first gusset plate subassembly and the column portion of the second gusset plate subassembly has a substantially constant width (fig. 2, D).
            For claim 23, Simmons discloses that the at least one face of the column comprises a first face, the column further comprising a second face (face of column adjacent to 10b) and a third face (face of column adjacent to 12b), the first gusset plate subassembly including another column portion (10B) extending across the second face of the column, and the second gusset plate subassembly including another column portion (12B) extending across the third face of the column.
            For claim 28, Simmons discloses that each gusset plate includes a plurality of holes (fig. 1, 21).
            For claim 29, Simmons discloses that the gusset plate assembly is welded to the column (fig. 2, 20).
            For claim 32, Simmons discloses that the face of the column constitutes a first face, the column further comprising a second face (opposite of face shown in the illustration above), and wherein said plurality of gusset plate subassemblies includes a third gusset plate subassembly (14) and a fourth gusset plate subassembly (16), a column portion of the third gusset plate subassembly extending across the second face of the column and being connected to the column and a column portion of the fourth gusset plate subassembly extending across the second face of the column and being connected to the column, the column portion of the third gusset plate subassembly being separated from the column portion of the fourth gusset plate subassembly by a gap extending lengthwise of the column over a full height of the column portions of the third and fourth gusset plate subassemblies.
           For claim 35, Simmons discloses a gusset plate assembly (figs. 1-2) for connection to a column to attach a beam of a building to the column, the gusset plate assembly comprising a plurality of gusset plate subassemblies sized for transferring a weight of the beam and reaction forces and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US2004/0088944) in view of ‘494 (FR2179494).
For claim 24, Simmons discloses that the first gusset plate subassembly includes a beam portion (10a) projecting outward from the face of the column and the second gusset plate subassembly includes a beam portion (12a) projecting outward from the face of the column, but does not disclose that the beam 
‘494 discloses a prefabricated column assembly comprising a hollow tubular column (fig. 1, 1) and a gusset plate assembly comprising a plurality of gusset plate subassemblies connected to the column and including gusset plates extending laterally outward from the column in planes generally parallel to the longitudinal axis of the column, said plurality of gusset plate subassemblies including a first gusset plate subassembly (left 2) and a second gusset plate subassembly (right 2), a column portion of the first gusset plate subassembly extending across the face of the column and a column portion of the second gusset plate subassembly extending across the face of the column, the column portion of the first gusset plate subassembly being separated from the column portion of the second gusset plate subassembly by a gap (gap created by 3) extending lengthwise of the column over a full height of the column portions of the first and second gusset plate subassemblies, the first and second gusset plate subassemblies each including a beam portion (4) extending outward from the face of the column in a direction parallel to the face of the column, wherein the beam portions (4) each have a dimension in a direction perpendicular to a longitudinal axis of the column that is greater than a dimension of each of the column portions in a direction perpendicular to the longitudinal axis of the column.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the beam portions of Simmons each have a dimension in a direction perpendicular to a longitudinal axis of the column that is greater than a dimension of each of the column portions in a direction perpendicular to the longitudinal axis of the column as made obvious by ‘494 to provide a bigger area for beam attachment to increase the strength of the system.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US2004/0088944).
For claim 30, Simmons discloses a first gusset plate-to-column weld connecting the first gusset plate of the first gusset plate subassembly to the column, the weld extending along the longitudinal axis of the column and it would be obvious to one having ordinary skill in the art to add a second weld extending .

Allowable Subject Matter
Claims 36-40 are allowed.
Claims 25-27, 31, 33-34, 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a prefabricated column assembly comprising a hollow tubular column having a longitudinal axis and at least one face and a gusset plate assembly comprising a plurality of gusset plate subassemblies connected to the column and including gusset plates extending laterally outward from the column in planes generally parallel to the longitudinal axis of the column, the plurality of gusset plate subassemblies including a first gusset plate subassembly and a second gusset plate subassembly, a column portion of the first gusset plate subassembly extending across the face of the column and being connected to the column and a column portion of the second gusset plate subassembly extending across the face of the column and being connected to the column, the column portion of the first and second gusset plate subassembly being separated by a gap extending lengthwise of the column over a full height of the column portions, the first and second gusset plate subassemblies each including a beam portion extending outward from the face of the column in a direction parallel to the face of the column, wherein each gusset plate subassembly includes first and second gusset plates, wherein the first gusset plate extends through the second gusset plate, and wherein each of the first and second gusset plates includes at least one slot for mating with the slot of the other of the first and second gusset plates.

Response to Arguments
In response to the argument that claim 21 requires the beam portions to extend directly from the face of the column on which the gap is formed, the examiner argues that the word ‘directly’ is not found in 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633